Name: Commission Regulation (EC) No 1207/2003 of 4 July 2003 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  international trade;  Asia and Oceania;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1207Commission Regulation (EC) No 1207/2003 of 4 July 2003 concerning the issue of import licences for certain preserved mushrooms Official Journal L 168 , 05/07/2003 P. 0015 - 0015Commission Regulation (EC) No 1207/2003of 4 July 2003concerning the issue of import licences for certain preserved mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms(1), as last amended by Regulation (EC) No 1142/2003(2), and in particular Articles 1 and 2 thereof,Whereas:(1) Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications.(2) The quantities applied for on 1 and 2 July 2003 pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 for products originating in China exceed the quantity available. As a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended,HAS ADOPTED THIS REGULATION:Article 1Import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 for products originating in China on 1 and 2 July 2003 and submitted to the Commission on 3 July 2003 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 40,06 % of the quantity applied for.Article 2The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 shall be suspended for applications submitted from 3 July until 31 December 2003.Article 3This Regulation shall enter into force on 5 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 212, 7.9.1995, p. 16.(2) OJ L 160, 28.6.2003, p. 39.